 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                   CASE NO. 18-07304-ESL12
 4    VAQUERIA LAS MARTAS INC                 Chapter 12

 5

 6
     XX-XXXXXXX
 7
                      Debtor                     FILED & ENTERED ON MAY/09/2019
 8

 9
                                     ORDER AND NOTICE
10
           A hearing is hereby scheduled for July 23, 2019 at 10:00 AM at the U.S.
11
     Bankruptcy Court, José V. Toledo Post Office & Courthouse Bldg., Courtroom 2,
12
     Floor 2, 300 Recinto Sur, Old San Juan, Puerto Rico; to consider the following:
13
           1. Condado 5, LLC’s motion to prohibit use of cash collateral (docket
14
              #17);
15
           2. Debtor’s motion to use cash collateral or to determine if mil quota is
16
              cash collateral (docket #33);
17
           3. Minute of hearing dated 3/5/2019 (docket #37);
18
           4. Chapter 12 Trustee’s brief (docket #65);
19
           5. Condado 5, LLC’s response to Trustee’s brief (docket #66)
20
           The Clerk shall give notice to all parties in interest.
21
           IT IS SO ORDERED.
22
           In San Juan, Puerto Rico, this 9 day of May, 2019.
23

24

25

26

27

28

29

30

31

32
